                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 BYRON JONES,                       HONORABLE JEROME B. SIMANDLE

                 Petitioner,
                                           Civil Action
      v.                                 No. 17-2639 (JBS)

 DAVID E. ORTIZ,
                                              OPINION
                 Respondent.



APPEARANCES:

BYRON JONES, Petitioner Pro Se
09702-058
Fort Dix Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

CRAIG CARPENITO, United States Attorney
     By: ANNE B. TAYLOR, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street, 4th Floor
P.O. Box 2098
Camden, New Jersey 08101
     Attorney for Respondent David Ortiz

SIMANDLE, U.S. District Judge:

    INTRODUCTION

    This matter comes before the Court on Byron Jones’

(“Petitioner”) petition for writ of habeas corpus challenging a

disciplinary proceeding. [Petition, Docket Entry 1]. Respondent

David Ortiz opposes the petition. [Answer, Docket Entry 4]. The

parties have submitted supplemental briefing at the request of
the Court on the issue of the denial of Petitioner’s request for

a polygraph test in connection with defending disciplinary

charges. [Docket Entries 7 & 12]. The petition is being decided

on the papers pursuant to Fed. R. Civ. P. 78(b). For the reasons

set forth below, the petition is granted in part. Preliminarily,

the Court determines that the BOP did not violate any due

process right by denying a polygraph examination. The Court

vacates the stealing charge, while the Court upholds the

insolence charge, and accompanying sanction of loss of 14-days

of good credit time and remands the matter to the Bureau of

Prisons for recalculation of Petitioner’s sentence and

correction of Petitioner’s record.

     BACKGROUND

      Petitioner is a convicted and sentenced federal prisoner.

He now challenges the result of a disciplinary proceeding

conducted by the Federal Bureau of Prisons (“BOP”) at USP

Lewisburg, Pennsylvania,1 finding him guilty of violating Code

219 (Stealing) and Code 312 (Insolence towards a staff member).

See also 28 C.F.R. § 541.3 (Table 1). The reporting officer

described the incident as follows:



1 Even though this petition arises from discipline imposed at
Petitioner’s prior place of confinement at USP Lewisburg,
Pennsylvania, this Court has jurisdiction over this § 2241
petition as Petitioner was confined at FCI Fort Dix, New Jersey
at the time he filed this petition, and he has recently been
returned to FCI Fort Dix.
                                2
    On [August 5, 2015] at approximately 10:40 AM, inmate
    Jones, Byron #09702-058 was exiting the LEC food service
    and was attempting to remove food service items by
    concealing food service items. These items were 1
    banana, 1 peach, and 2 pieces of bread. I then ordered
    the inmate to place the food items in the trash or eat
    the items in food service. Inmate Jones then proceeded
    to exit the dining hall with these items and loudly
    stated “In fucking policy states 1 piece of fruit is
    allowed.” There is currently a sign placed at the exit
    of the LEC food service that states No Food Service Items
    Allowed Out Of Food Service. This Inmate continued to be
    disruptive and challenge my direct order in front of
    other inmates during main line until he was placed in
    the R&D holding cell.

[Incident Report, Docket Entry 1-2 at 2 § 11]. Petitioner was

charged with violating Codes 307 (refusing to obey an order) and

305 (possession of anything not authorized) as well as stealing

and insolence. [Id. §§ 9-10]. The matter was referred to the

Unit Discipline Committee (“UDC”). The hearing took place 24

hours later on August 6, 2015. [Id. § 21].

    Petitioner argued before the UDC that the charges were

retaliatory for pointing out a discrepancy between the posted

signs and the policy in the inmate handbook. [Id. § 17]. He

stated that he “left the kitchen with a banana in [his] hand

[and] noticed that C.O. Sheets was taking bananas as people were

leaving food service by the bulletin board area.” [Id.]. He

asserts that once he gave Officer Sheets the banana, he informed

Officer Sheets that he understood the policy to be that inmates

were permitted to take one piece of fruit from Food Services.

[Id.]. Officer Sheets showed Petitioner the sign stating that

                                3
all food was to remain in the food service area, and Petitioner

asserted that he told Officer Sheets: “I understand what the

sign says but policy says something else and I’m going to the

computer to print it off.” [Id.]. According to Petitioner,

Officer Sheets came over to him at the computer and began to

write up the charges. [Id.].

    The UDC determined that Petitioner had committed the

prohibited acts based on Officer Sheets’ account. [Id. § 19]. It

referred the matter to the Disciplinary Hearing Officer (“DHO”)

for a further hearing. [Id. § 20].

    The hearing occurred on August 12, 2015. Petitioner

requested three inmate witness to appear on his behalf: Rasheed

Harrell, Keon Lovelady, and David Colon. [DHO Report, Docket

Entry 1-2, § III.C.2]. He waived his right to a staff

representative. [Id. § II.A]. At the hearing, Petitioner

testified on his own behalf and argued that he was given the

food as part of his religious diet accommodation. [Id. § III.B].

He stated that “‘the only part of the incident report that is

true is that I had one banana, one peach, and two pieces of

bread.’” [Id.]. According to the report, Petitioner testified

that he had the banana in his hand and kept the peach in his

shirt pocket and the bread in his pants pocket. [Id.]. He

asserted he handed the banana to the officer when confronted at

the Food Services door with the sign that no food was to be

                                4
removed from Food Services. [Id.]. He stated he told the officer

that prison policy permitted inmates to remove one piece of

fruit from the hall but denied raising his voice to the officer

or using foul language. [Id.]. Petitioner testified “he removed

the bread from Food Services to ‘feed the animals’ . . ., and

‘the peach wasn’t ripe yet, I was going to eat that later.’”

[Id.]. He presented signs from around the prison about feeding

the wildlife in support of his argument that it was common

knowledge that inmates fed the animals. [Id.]. See also

[Petitioner’s Exhibit F, Docket Entry 1-2 at 14-15 (“Please do

not put cat food on the sidewalk . . . . Instead place any food

in the grass away from the building!); (“Do not feed the animals

(or at least not right here! – place it on the grass)”)].

    Petitioner’s witnesses testified as to Petitioner’s

encounter with Officer Sheets. [Id. § III.C.2]. Harrell denied

hearing Petitioner argue with Officer Sheets and described

Petitioner’s tone as “‘completely respectful.’” On the other

hand, Lovelady testified that Petitioner and Officer Sheets were

speaking to each other in raised voices. “‘It was a

confrontation.’” [Id. (emphasis in original)]. He denied hearing

Petitioner use any profanity. Colon described Petitioner’s tone

as “‘heated’” but also denied hearing Petitioner use any

profanity. [Id. (emphasis in original)].



                                5
     The DHO found that the greater weight of the evidence

supported a finding that Petitioner had committed the prohibited

acts of attempted stealing and insolence towards a staff member.

[Id. § V]. He credited the testimony of inmates Lovelady and

Colon who testified that Petitioner raised his voice to and

argued with Officer Sheets. [Id.]. As to stealing, the DHO

stated:

    First, despite Jones’ argument that there is a discrepancy
    between information in the inmate handbook and the sign
    in the inmate dining hall regarding whether an inmate is
    permitted to remove one piece of fresh fruit from the
    dining hall during a given meal, the fact is Jones
    admittedly had two pieces of fresh fruit, a banana and a
    peach, as well as two pieces of bread, in his possession
    at the time he was exiting the dining hall. Accordingly,
    even if Jones were permitted to remove one piece of fresh
    fruit from the dining hall, he still exceeded that amount.
    Jones further admitted he did not have the permission of
    any staff member to remove any of these food items from
    the dining hall. All of the food in the dining area is
    government    property.    Jones   admittedly    took   and
    appropriated this property without permission or right,
    as he did not have the permission of any staff member to
    remove the items from the dining hall. The offense elements
    for Attempted Stealing, therefore, are clearly met in this
    case.

[Id.]. The DHO sanctioned Petitioner with the loss of 14 days of

good conduct time, loss of commissary privileges, loss of

emailing privileges, loss of visiting privileges, and

disciplinary segregation for 30 days for stealing. [Id. § VI.].2




2 The disciplinary segregation sanction was suspended 180 days.
[Id.].
                                 6
Petitioner was sanctioned with the loss of telephone privileges

on the insolence charge. [Id.].

    Petitioner filed an appeal of the disciplinary charges on

September 15, 2015. [Docket Entry 4-2 at 6]. Petitioner argued

Officer Sheets issued the charges in retaliation for “Mr.

Jones’s attempt to utilize the grievance procedures.” [Id. at

7]. He requested that he be permitted to take a polygraph

examination to prove that the charges were false and brought in

retaliation for his attempt to grieve Officer Sheets’ conduct.

[Id.]. He argued that he was “issued the items he had in his

possession by food service staff as part of his noon meal” and

therefore did not “steal” any food. [Id.]. Regional Director

J.L. Norwood denied the appeal on November 24, 2015. [Docket

Entry 4-2 at 8]. Petitioner appealed to the BOP’s Central

Office, [Docket Entry 4-2 at 11], and his appeal was denied on

January 26, 2017, [Docket Entry 4-2 at 13].

    Petitioner filed his petition under 28 U.S.C. § 2241 on

April 18, 2017. [Docket Entry 1]. The Court ordered Respondent

to answer the petition on April 28, 2017. [Docket Entry 3].

Respondent filed its answer on June 5, 2017, [Docket Entry 4],

and Petitioner filed a traverse, [Docket Entry 5]. On September

12, 2017, the Court ordered Respondent to submit an affidavit or

any other documentary evidence setting forth the rationale for

denying Petitioner a polygraph examination in connection with

                                  7
his disciplinary hearing. [Docket Entry 6]. Respondent submitted

the Declaration of DHO Brian Chambers on October 10, 2017.

[Chambers Dec., Docket Entry 7]. Petitioner submitted his

response on December 14, 2017. [Docket Entry 12].

    The matter is now fully briefed and ready for disposition.

Fed. R. Civ. P. 78(b).

    ANALYSIS

    Petitioner raises two arguments before the Court: (1) that

he was denied his due process right to present evidence when the

DHO refused to permit him to take a polygraph examination; and

(2) there is no evidence to support the charges.

    Good conduct credit may only be taken from an inmate if due

process protections are observed. “Federal prisoners serving a

term of imprisonment of more than one year have a statutory

right to receive credit toward their sentence for good conduct.

When such a statutorily created right exists, a prisoner has a

constitutionally protected liberty interest in good time

credit.” Denny v. Schultz, 708 F.3d 140, 143-44 (3d Cir. 2013)

(internal citations and quotation marks omitted). “Due process

protections attach in prison disciplinary proceedings in which

the loss of good-time credits is at stake.” McGee v. Schism, 463

F. App’x 61, 63 (3d Cir. 2013) (per curiam). In assessing

whether disciplinary proceedings complied with the Due Process

Clause, the Court considers the factors enumerated by the

                                8
Supreme Court in Wolff v. McDonnell, 418 U.S. 539 (1974).

Moreover, the “revocation of good time does not comport with

‘the minimum requirements of procedural due process,’ unless the

findings of the prison disciplinary board are supported by some

evidence in the record.” Superintendent, Mass. Corr. Inst.,

Walpole v. Hill, 472 U.S. 445, 454 (1985) (quoting Wolff, 418

U.S. at 558).

A. Denial of Polygraph Examination

    Under Wolff, inmates must receive “(1) advance written

notice of the disciplinary charges; (2) an opportunity, when

consistent with institutional safety and correctional goals, to

call witnesses and present documentary evidence in his defense;

and (3) a written statement by the factfinder of the evidence

relied on and the reasons for the disciplinary action.” Hill,

472 U.S. at 454 (citing Wolff, 418 U.S. at 563-67). Petitioner

alleges the BOP violated Wolff by refusing to permit him to take

a polygraph examination. A review of the record indicates the

BOP did not violate Petitioner’s due process rights by failing

to provide him with a polygraph examination.

    An inmate facing the loss of good-time credits has a due

process right to “present documentary evidence in his defense

when permitting him to do so will not be unduly hazardous to

institutional safety or correctional goals.” Wolff, 418 U.S. at

566. “Although prison officials are afforded deference regarding

                                9
whether evidence might be unduly hazardous or undermine

institutional safety or correctional goals, ‘the discretion

afforded prison officials is not without limits.’” Burns v. Pa.

Dep’t of Corr., 642 F.3d 163, 173 (3d Cir. 2011) (quoting Young

v. Kann, 926 F.2d 1396, 1400 (3d Cir. 1991)). Prison officials

must “determine whether there are legitimate penological reasons

to deny the prisoner access to the evidence requested.” Id. at

174.

       The parties dispute whether Petitioner requested a

polygraph examination before his hearing. DHO Chambers asserts

Petitioner did not request a polygraph examination because it is

not reflected in his report that Petitioner requested one.

[Chambers Dec., Docket Entry 7 ¶ 3]. He states he has “a routine

practice when an inmate makes a request for a polygraph

examination. When an inmate makes such a request, I note on the

DHO report and inform the inmate at the hearing that he has no

due process right to a polygraph examination. I also advise the

inmate that there is no right for such an examination to be

considered as evidence at the disciplinary hearing.” [Id. ¶ 4].

DHO Chambers further argues the BOP policy governing polygraphs,

Program Statement 5110.13, “is inapplicable to DHO hearings as

it is the policy outlining polygraph testing requests of law

enforcement officials or other authorized individuals. The

policy does not specifically state or imply that an inmate can

                                 10
make such a request for discipline hearing purposes.” [Id. ¶ 5

(internal citation omitted)]. He states that he would have

denied Petitioner’s request for a polygraph “[e]ven if he had

requested one [because] there is no right to a polygraph

examination. These are, pursuant to Program Statement 5110.13,

administered by a limited number of personnel in response to

requests by law enforcement officers who are investigating

criminal activity.” [Id. ¶ 6].

    Petitioner argues that he made his request for a polygraph

“not only to the LT, but to the UDC and the Warden, and

specifically and unequivocally to Mr. Chambers. Petitioner’s

request fell on dear ears [sic] at each step in the process.”

[Docket Entry 12 ¶ 6]. He disputes DHO Chambers’ interpretation

of Program Statement 5110.13.    [Id. ¶ 5].

    Assuming arguendo that Petitioner did request a polygraph

examination prior to his hearing, his due process rights were

not violated when the BOP failed to provide him with one. “The

procedural safeguards of Wolff do not guarantee a prisoner the

right to present any evidence he wishes.” Abbott v.

Hollingsworth, No. 14-6784, 2015 WL 1952355, at *4 (D.N.J. Apr.

29, 2015) (citing Manfredi v. United States, No. 12-1905, 2012

WL 5880343 at *6 (D.N.J. Nov. 20, 2012)); see also Jemison v.

Knight, 244 F. App'x 39, 42 (7th Cir. 2007) (prisoners “not

entitled to a lie-detector test at a prison disciplinary hearing

                                 11
as a matter of law”); Freitas v. Auger, 837 F.2d 806, 812 n.13

(8th Cir. 1988) (holding that prisoners are not entitled to

polygraph tests in disciplinary hearings); Flanagan v. Warden,

U.S. Penitentiary, 784 F. Supp. 178, 181 (M.D. Pa. 1992)

(Prisoner “had no constitutional right to the grant of his

request for ‘scientific’ testing to establish non-ownership of

the weapon”), aff'd sub nom. Flanagan v. Warden USP-Lewisburg, 6

F.3d 779 (3d Cir. 1993)(table). Although DHO Chambers asserts

that Petitioner never requested a polygraph examination, he

certified that he would have denied such a request because

polygraphs are not constitutionally required, and he interpreted

Program Statement 5110.13 to only apply to criminal inquires.

DHO Chambers’ conclusion that BOP policy did not permit

polygraph examinations in inmate disciplinary proceedings is a

legitimate reason to deny Petitioner a polygraph examination.

See Reno v. Koray, 515 U.S. 50, 61 (1995) (BOP’s interpretation

of Program Statements entitled to deference).

    Moreover, any error in failing to conduct a polygraph

examination was harmless. Through the polygraph, Petitioner

sought to prove that he was not insolent towards Officer Sheets

and that Officer Sheets had mispresented his interaction with

Petitioner. [Docket Entry 1-3 at 14-15]. The encounter was

witnessed by several inmates who testified at Petitioner’s

hearing. Disputes of fact among witnesses, as here, are best

                               12
sorted out by testimony under oath or affirmation accompanied by

cross-examination of persons with knowledge; whether Petitioner

was insolent as charged does not depend on scientific issues on

which polygraph testing and expert opinion testimony would

benefit the finder of fact. The BOP was within its discretion to

deny the polygraph exam when so many witnesses having personal

knowledge of the events in question were available.

    Petitioner is not entitled to habeas relief on this ground.

B. “Some Evidence”

    In addition to the protections enumerated in Wolff,

disciplinary actions that deprive prisoners of good time credit

must be supported by “some evidence.” The Court’s review of a

prison disciplinary proceeding is minimal and is limited to

“whether there is any evidence in the record that could support

the conclusion reached by the disciplinary board.”

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S.

445, 455-56 (1985) (emphasis added). This review is minimal, and

“[a] challenge to the weight accorded evidence is not relevant

to the question of whether the decision was supported by ‘some

evidence’ because the standard does not require ‘weighing of the

evidence.’” McCarthy v. Warden Lewisburg USP, 631 F. App'x 84,

86-87 (3d Cir. 2015) (quoting Hill, 472 U.S. at 455). See also

Denny v. Schultz, 708 F.3d 140, 144 (3d Cir. 2013) (“[T]he ‘some

evidence’ standard is a standard of appellate review to be

                               13
applied by the district court rather than a burden of proof in a

prison disciplinary proceeding.”). The Court easily finds that

there is at least “some evidence” to support the insolence

charge based on the testimony of Officer Sheets and inmates

Lovelady and Colon who testified that Petitioner raised his

voice to Officer Sheets and argued with Officer Sheets. [DHO

Report, Docket Entry 1-2 § V]. Therefore, the Court will uphold

the insolence charge.

    The Court finds there is no evidence to support the

conclusion reached by the DHO on the charge of “stealing.” In

the absence of any evidentiary support, the BOP’s sanction of

14-days loss of good conduct time was arbitrary and capricious

in violation of the Due Process Clause.

    There are some facts regarding the alleged theft that are

not in dispute. Petitioner had a peach, a banana, and two pieces

of bread. He attempted to leave the dining hall, at which time

Officer Sheets informed him that no “food service items” could

be taken out of the hall. Officer Sheets then gave Petitioner

the choice to either eat the food or dispose of it. Petitioner

indicated in some manner that he believed that he was entitled

to take one piece of fruit from the dining hall. Shortly

thereafter, Officer Sheets issued the charges against

Petitioner.



                               14
    All the evidence in the record before the Court indicates

the food was given to Petitioner as part of his meal. There is

no evidence suggesting that Petitioner surreptitiously took food

that had not been distributed to him from the kitchen or

retrieved discarded items from the trash. The DHO’s position at

the hearing was that all food belongs to the United States and

it is stealing to take it out of the dining hall without express

permission. Prohibited act 219 in its entirety forbids

“Stealing; theft (including data obtained through the

unauthorized use of a communications device, or through

unauthorized access to disks, tapes, or computer printouts or

other automated equipment on which data is stored).” 28 C.F.R. §

541.3 (Table 1). The regulation does not further define

stealing, but Black’s Law Dictionary indicates that to steal is

“[t]o take (personal property) illegally with the intent to keep

it unlawfully” or is “[t]o take (something) by larceny,

embezzlement, or false pretenses.” STEAL, Black's Law Dictionary

(10th ed. 2014). See Lerman v. Fed. Bureau of Prisons, No. 1:01-

CV-232-C, 2003 WL 22121092, at *4 (N.D. Tex. Sept. 12, 2003)

(relying on dictionary definition of “insolence” in absence of

specific definition in BOP regulation). Because the BOP’s

interpretation of the regulation is inconsistent with the

ordinary definition of “stealing,” the Court will not defer to

it. See Chong v. Dist. Dir., Immigration & Naturalization Serv.,

                               15
264 F.3d 378, 389 (3d Cir. 2001) (“An agency's interpretation of

its own regulation is controlling ... unless it is plainly

erroneous or inconsistent with the regulation.”).

     The fact that one of the choices offered to Petitioner by

Officer Sheets when Petitioner attempted to leave Food Services

was to eat the food items further indicates that Petitioner had

permission to possess the food items. Further, food items

(bananas) confiscated from inmates leaving the dining hall were

placed in the trash, not returned to the general food supply.

The arbitrariness of the BOP’s position is clear when one

considers the fact that had Petitioner eaten the food and then

left the dining hall with the food in his stomach rather than

his hands or pockets, the BOP would not be arguing Petitioner

stole the food. Petitioner may have disobeyed an order to

discard or eat the food,3 but he did not “steal” the food as that

word is traditionally understood. Again, there is no evidence in

the record before the Court that indicates the food Petitioner

attempted to remove from the dining hall had been discarded,

taken from another inmate, or was leftover food not intended for

consumption; all of it was purposely given to Petitioner by the

BOP for his personal use.




3 The Court makes no findings as to whether Petitioner did in
fact disobey an order.
                               16
     In addition to stealing, Petitioner’s original charges

included an alleged violation of Code 305, which prohibits

“[p]ossession of anything not authorized for retention or

receipt by the inmate, and not issued to him through regular

channels.” 28 C.F.R. § 541.3 [Incident Report § 9]. This charge

is a “Moderate Severity Level Prohibited Act” instead of a “High

Severity Level” like the charge of which Petitioner was

ultimately found guilty. The Court expresses no opinion on

whether the evidence could support a violation of Code 305 and

notes this charge only to express that a charge of stealing in

this instance is an overreach by the BOP. Whatever Petitioner’s

actions may be, they are not “stealing” within the meaning of

Code 219.4

     As there is no evidence in the record to support a charge

of stealing, the Court vacates the stealing charge and the

accompanying sanction of loss of 14 days of good conduct time.

See Hilton v. Braunskill, 481 U.S. 770, 775 (1987) (“[A] court

has broad discretion in conditioning a judgment granting habeas

relief.”). The BOP must recalculate Petitioner’s disciplinary

sentence and correct his disciplinary record accordingly.




4 The Court does not suggest that the BOP is powerless to
prohibit prisoners from removing food items from the dining hall
under an appropriate section of the Code pertaining to health,
hygiene, possession of forbidden items, or the like, but not
under the circumstances of this case, “stealing.”
                               17
    CONCLUSION

    For the above stated reasons, the petition is granted in

part. The Court holds that the Bureau of Prisons did not abuse

its discretion in denying Petitioner’s request for a lie

detector examination in connection with his disciplinary

hearing. The imposition of discipline on the charge of insolence

is affirmed, imposition of discipline on the charge of stealing

is vacated. The matter will be remanded to the BOP to

recalculate Petitioner’s sentence. An accompanying Order will be

entered.




1/31/2019                           s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               18
